Case 21-00833-5-JNC              Doc 56 Filed 04/15/21 Entered 04/15/21 14:44:47            Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    NEW BERN DIVISION


  IN RE:

  PLATINUM CORRAL, L.L.C.,                                          CASE NO. 21-00833-5-JNC
                                                                        (CHAPTER 11)
                                      Debtor.


  NOTICE OF APPEARANCE, REQUEST FOR MATRIX ENTRY AND REQUEST FOR
                 SERVICE OF NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE that, pursuant to Bankruptcy Rules 2002, 9007, and 9010, the
 undersigned is appearing on behalf of SBBH Golden Corral, LLC (“Creditor”), a creditor in this
 case. It is hereby requested as follows:

        1.      Matrix/Roster. The undersigned requests that an entry be made on the electronic
 matrix/roster of creditors and interested parties to receive notice in this case maintained by the
 Clerk of the United States Bankruptcy Court.

         2.      Receipt of Notices. The undersigned requests he be served with all documents
 filed with the court and all notices which the court and/or other parties are required to serve. This
 request includes all papers, reports, orders, notices, copies of applications, motions, petitions,
 disclosure statements, plans of readjustment of debts or reorganization, pleadings appendices,
 exhibits requests or demands, whether formal or informal, whether written or oral and whether
 transmitted or conveyed by mail, electronic mail, courier service, delivery service, telephone,
 facsimile, telegraph, telex, or otherwise.

        3.      No Express or Implied Acceptance of Service. This Notice of Appearance does
 not give express or implied consent by the undersigned or Alexander Ricks PLLC to accept service
 of process of any action commenced under Rule 7001 of the Federal Rules of Bankruptcy
 Procedure.

         4.     No Waiver of Rights. This Notice of Appearance shall not be deemed or construed
 to be a waiver of the rights of the Creditor of the following:

                      a. To have final orders in noncore matters entered only after de novo review by a
                      United States District Judge;

                      b. To trial by jury in any case or proceeding related to this case;

                      c. To have the United States District Court withdraw the reference in any matter
                      subject to mandatory or discretionary withdrawal or to seek abstention by the
                      United States Bankruptcy Court in any matter; or


 00271-023/00294076
Case 21-00833-5-JNC              Doc 56 Filed 04/15/21 Entered 04/15/21 14:44:47              Page 2 of 3




                      d. To any other rights, remedies, claims, actions, defenses, setoffs, or recoupments
                      to which the Creditor is or may be entitled, in law or in equity, all of which are
                      expressly reserved.


          Dated: April 15, 2021.

                                                            ALEXANDER RICKS PLLC


                                                             /s/ Felton E. Parrish ______
                                                            Felton E. Parrish, Esq.
                                                            NC State Bar No. 25448
                                                            1420 E. 7th Street, Suite 100
                                                            Charlotte, NC 28204
                                                            Telephone: (980) 334-2001
                                                            Facsimile: (704) 365-3676
                                                            felton.parrish@alexanderricks.com


                                                            Counsel for SBBH Golden Corral, LLC




 00271-023/00294076
Case 21-00833-5-JNC         Doc 56 Filed 04/15/21 Entered 04/15/21 14:44:47               Page 3 of 3




                                   CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document was electronically
 filed with the Clerk of Court, using the Case Management/Electronic Case Files system
 (CM/ECF). I hereby certify that the below-named persons, parties and/or counsel have been
 served by depositing a copy in the United States Mail, First Class, postage prepaid, to the addresses
 shown below, or by CM/ECF:


            Gerald A. Jeutter, Jr.                  Anna B. Osterhout
            Smith Anderson, LLP                     Smith Anderson, LLP
            P.O. Box 2611                           P.O. Box 2611
            Raleigh, NC 7601-2611                   Raleigh, NC 7601-2611
            Counsel for Debtor                      Counsel for Debtor




          Dated: April 15, 2021.
                                                       ALEXANDER RICKS PLLC

                                                        /s/ Felton E. Parrish
                                                       Felton E. Parrish
                                                       NC State Bar No. 25448
                                                       Telephone: (980) 334-2001
                                                       felton.parrish@alexanderricks.com




 00271-023/00294076
